Joseph Levy and Rachel Levy v. Commissioner.Levy v. CommissionerDocket No. 23748.United States Tax Court1951 Tax Ct. Memo LEXIS 193; 10 T.C.M. (CCH) 553; June 14, 1951*193  Gerald L. Wallace, Esq., 14 Ledge Road, Old Greenwich, Conn., for the petitioners. Thomas R. Charshee, Esq., for the respondent.  LEMIRE Supplement to Memorandum Findings of Fact and Opinion LEMIRE, Judge: Memorandum Findings of Fact and Opinion was promulgated in this proceeding April 30, 1951 [10 TCM 374,], and decision was entered on the same date. On May 31, 1951, petitioners filed a motion to vacate the decision, a further motion for a reconsideration of the case on the merits, and a further motion to file their brief out of time. The brief had not been timely filed because of illness of counsel. The motions to file the brief and for reconsideration were granted. After careful consideration of the argument presented in petitioners' brief, we are of the opinion that our promulgated findings and conclusions were correct and should stand. The motion to vacate the decision is therefore denied.